Citation Nr: 1444391	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  08-29 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities 


REPRESENTATION

The Veteran represented by:    Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran had active duty service from August 1969 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Waco, Texas .Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2010 and June 2012, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Following the issuance of the supplemental statement of the case in January 2013, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

In September 2010, the Veteran withdrew his request for a DRO hearing.

FINDINGS OF FACT

The most probative competent evidence of record does not demonstrate that, at any time during the period on appeal, the Veteran was unable to secure and follow a substantially gainful occupation consistent with his education and occupational experience by reason of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a total disability rating for compensation based on individual unemployability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The RO provided pre- adjudication VCAA notice by letter, dated in July 2007.  As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records and VA records and provided the Veteran VA examinations in October 2007, December 2009, and February 2012.  The Social Security Administration in October 2010 advised VA that they had no records for the Veteran.  The Veteran has provided financial information for 2012.

The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate the disabilities.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Claim for TDIU

 VA will grant TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. § 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the Veteran from securing or following a substantially gainful occupation.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The Veteran is currently service-connected for diabetic neuropathy with proteinuria at 30 percent, coronary artery disease at 30 percent, diabetes mellitus type II at 20 percent, peripheral neuropathy of the left lower extremity at 10 percent, and peripheral neuropathy of the right lower extremity at 10 percent.  The total combined rating is 70 percent.  When two or more disabilities are service-connected, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more for TDIU to be considered on a schedular basis.  See 38 C.F.R. § 4.16(a).  For purposes of TDIU, one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  As the Veteran's diabetes mellitus, diabetic neuropathy with proteinuria, and bilateral peripheral neuropathy of the lower extremities are considered one disability resulting from a common etiology, the percentage criteria for TDIU are met.

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. at 363.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).   Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  The word "substantially" suggests an intent to impart flexibility into a determination of a Veteran's overall employability, as opposed to requiring him to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

The record reflects that the Veteran is a high school graduate and attended college for two years.  He is right handed.  Since he filed his claim in June 2007, the Veteran owned his own business as a carpet cleaner and wood floor refinisher.  

A September 2006 VA examination for diabetes revealed that the Veteran did not have a history of ketoacidosis or hypoglycemia.  He was on oral medication and insulin but his diabetes was difficult to control and his glucose levels were elevated.  He was not restricted in his activities secondary to his diabetes.  He saw a doctor every three months.  His overall problem was fatigue and weakness.  At work, he has to stop and rest due to dyspnea on exertion and angina.  At home, he found it difficult to keep up with yard work and repairs.  The Veteran did not have diabetic retinopathy.  

The Veteran was diagnosed with coronary artery disease in 2004 after a positive stress test.  He has not had any surgical or intervention procedures for coronary artery disease.  He takes medication to control his blood pressure.  He noted problems with angina and dyspnea with moderate exertion or going up stairs.  If he stops and relaxes, the problems disappear.  There is no history of syncope but an occasional problem with dizziness and lightheadedness.  

The Veteran also has a history of chronic proteinuria although at the examination, his nitrogen and creatine was normal.  The Veteran also described an abnormal sensation in his feet.  The paresthesias did not interfere with his daily activities. He did not have pain, weakness, fatigue, or functional loss due to his foot symptoms.  Physical examination demonstrated decreased sensation and an EMG/NCS demonstrated mild mixed neuropathy of both lower extremities plus severe denervation of the right extensor digitorum brevis muscle. 

In November 2006, the Veteran's diabetes was described as poorly controlled.

In January 2007, the Veteran underwent a left heart catherization and because he had a history for non-compliance with medication, a bare metal stent was inserted.  He was advised to do aerobic exercise and follow a cardiac diet.

In April 2007, his caregivers noted the Veteran was non-compliant with treatment of his diabetes.  He was knowledgeable about their recommendations but had not changed his behaviors.  

In March 2007, it was noted in a mental health evaluation that the Veteran owned his own business cleaning carpets and installing floors but since his health declined, he now worked 5-6 hours a day compared to 10-12 hours before.  

In June 2007, the Veteran was evaluated by a VA vocational rehabilitation expert.  The expert noted the Veteran wanted to get easier work with less physical stress.  The Veteran listed no vocations that were of no particular interest to him.  In fact, the Veteran was very interested in work being determined infeasible as he was told this could assist him with a claim for unemployment.  Besides his service connected disabilities, the Veteran took medication with serious side effects such as strong periods of fatigue, blurred vision, and lack of an ability for focus and concentration.  The disabilities themselves (heart, diabetes, peripheral neuropathy) form very life -threatening conditions and preclude planning for any vocational pursuits until there is close medical monitoring and treatment combined with a serious effort by the Veteran to improve his health.  The Veteran could increase his survival by beginning a regular exercise program and losing some weight.  The Veteran reported he had no other skills for employment but it was apparent to the vocational rehabilitation expert the Veteran could supervise others specializing in cleaning and maintaining floors.  

The vocational rehabilitation expert concluded that the Veteran's medical condition make it unreasonable to assume he was currently capable of attaining any vocational goal but the Veteran was aware the foremost goal was for him to achieve medical stability and then medical improvement.  He had impairments that materially contributed to impairment of employment,  The Veteran, however, also had the educational and possible managerial skills to be employed in a supervisory capacity, but only if his medical condition stabilized and overall improvements to his physical conditioning are accomplished.  

In October 2007, the Veteran was provided a VA examination regarding TDIU.  He was diagnosed with coronary artery disease, diabetes, peripheral neuropathy, and asymptomatic proteinuria.  Since he received a stent earlier that year, he did not have any chest pains and only occasional shortness of breath.  The examiner concluded the Veteran's METs was 7.  As to his peripheral neuropathy in his lower extremities, the Veteran had no pain or numbness.  He only experienced a decreased sensation to his feet.  There was no treatment and it did not interfere with his daily activities.  The Veteran had been diabetic for 8-10 years without hypoglycemia or ketoacidosis.  He was not restricted in his activities or avoided strenuous activities to control his diabetes.  He was on insulin.  The examiner concluded the Veteran's heart condition, diabetes, and peripheral neuropathy did not in combination prevent gainful employment.  

In December 2007, the Veteran's primary care provider at VA noted the Veteran was permanently disabled and unemployable.  

A March 2008 genitourinary VA examination noted the Veteran had a history of asymptomatic proteinuria as well as hypothyroidism.  The proteinuria did not result in symptoms, lethargy, weakness, anorexia, weight change or abnormal urine flow.  The Veteran did have occasional nocturnal urination, but there were no other problems such as incontinence.  The condition did not interfere with the Veteran's usual activities or occupation.  The asymptomatic proteinuria resulted in a diagnosis of stage I chronic renal failure.  

In September 2008, the Veteran's primary care provider again stated the Veteran was unemployable but the note lists or discusses other diagnoses such as osteoarthritis of the knees.  His diabetes was still not under control.

In a statement to VA dated in March 2009, the Veteran reported that his doctor felt the Veteran was no longer employable due to the diabetes and peripheral neuropathy and unable to do the physical labor needed to maintain his floor cleaning business.  The Veteran stated that he must pay an employee to do the work and after the wages are removed, he does not receive a gainful means to live.  

In a May 2009 VA cardiac examination, the Veteran stated he had occasional chest pain, one to two times every six months and occasional shortness of breath with fast walking.  He did not have fatigue, dizziness, syncope, a history of myocardial infarctions, or congestive heart failure.  The EKG showed a normal sinus rhythm with an incomplete right bundle branch block.  The examiner estimated 7 METs based in the EKG.  The most recent ejection fraction was 50 percent.  The Veteran could not do a stress test because of his obesity and osteoarthritis.  

In a December 2009 VA examination, the Veteran stated he retired from his business in 2007 due to his coronary artery disease.  The Veteran's diabetes was described as stable and treated with insulin.  

As for his coronary artery disease, he described a recent episode where he felt lightheaded and weak the entire day and used nitroglycerin but otherwise, his coronary artery disease was stable.  He also could climb stairs but had to go slow.  He also experiences lightheadedness with physical work or going from a squat to standing.  The echocardiogram and stress test demonstrated a mildly abnormal chamber and the size was mildly enlarged.  The LVEF was 57 percent with a mild proximal inferoseptal hypokinesis.  The METs was estimated at 7 based upon the Veteran's report on climbing stairs.  The ejection fraction was 60 percent.  Otherwise, his coronary artery disease was described as stable as was his diabetic nephropathy.  He has numbness in his lower legs and pain in his feet.  The physical examination was normal orthopedically but the Veteran had decreased sensation on the plantar surface of the feet and the dorsal surface of the toes.  

The examiner concluded the Veteran could not be employed in a job involving truck driving, climbing, or use of dangerous equipment, but the diabetes, coronary artery disease, peripheral neuropathy, and microalbumin (proteinuria) did not render the Veteran unemployable.  

In January 2011, the Veteran had two more stents placed in his heart.  

In February 2011, the Veteran's primary care giver stated that regarding his service connected disabilities, the Veteran was unable to be gainfully employed. 

In May 2011, the Veteran's diabetes was described as uncontrolled but he promised to take his medications as he was supposed to take them.  

In June 2011, the Veteran was evaluated by a neurosurgeon for bilateral hip pain but noted the Veteran had generalized fatigue and did not want to do anything, and the neurosurgeon stated the Veteran had a dysthymic disorder.  Compliance by the Veteran was still an issue. 

In October 2011, the Veteran was noted to have worked standing for 4-6 hours 5 days the week before and three days in the current week.  He also used an exercise bike twice the prior week.  The Veteran stated he does not trust medications.  

In February 2012, the Veteran was given a series of examinations, some specifically covering his service connected disabilities such as diabetes, and others not covering his service disabilities.  The Board will discuss only those examinations as they relate to the Veteran's service connected disabilities and how they impact employment.  

The Veteran takes oral medications and insulin to control his diabetes. He does not have to regulate his activities to medically manage his diabetes.  There have not been any episodes of hypoglycemia or ketoacidosis and he sees his doctor less than twice a month.  As determined on an eye examination, the Veteran does not have diabetic retinopathy.  The only diabetic complications are the peripheral neuropathy and diabetic nephropathy (the proteinuria/albuminuria).  The Veteran does not need dialysis and the proteinuria disability is constant.  As to the peripheral neuropathy, the Veteran complained of numbness and pain in some areas of his legs and feet.  There was no upper extremity peripheral neuropathy.  He had normal strength and reflexes and examination showed decreased sensation only on the feet and toes.  Sensation from the ankles to the thighs was normal.  

The Veteran has not had any myocardial infarctions.  He experienced shortness of breath and chest pain before the second stent.  One or two episodes required him to go to the hospital.  Since the second stent, he has been walking and bicycling for exercise although he does get tired and short of breath with the bike.  He can work in the garden and there has not been any angina.  Based upon the interview, the examiner estimated the Veteran had greater than 3-5 METs which means the Veteran could handle a lawn mower or take a brisk walk but could not do a flight of stairs or play golf.  The examiner estimated, however, that 10 percent of the METs level was due to the cardiac disability and the remainder was due to the Veteran's obesity.  

As a result, the examiner concluded the heart disability had no impact on work as opposed to the obesity.  The Veteran gets winded with a simple activity such as walking at a normal pace or has difficulty bending over to put on his shoes or socks, but this is due to his extreme obesity with a BMI of 43.  He based this based upon the echocardiogram findings of a normal ejection fraction and heart wall motion and thickness. 

The examiner concluded that all of the Veteran's service connected disabilities, taken together, did not prevent him from employment.  The peripheral neuropathy prohibited climbing or working at altitude.  The diabetes prevented long distance driving, working at heights, or any position where he could be a danger to himself if he became hypoglycemic.  The proteinuria had no impact upon any type of employment.  Thus, overall, the Veteran could not secure heavy duty employment but can do sedentary type employment such as a desk job.

Analysis

The Board recognizes that the evidence supporting the Veteran's claim for TDIU includes his statements as to the severity of his service connected disabilities as they affect employment.  The Board has considered his lay statements as to his disabilities. This includes his statements regarding his current financial difficulties.  

In evaluating a claim for an increased disability rating, including TDIU, however, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The Board is not free to ignore VA's duly promulgated regulations.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

 Furthermore, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). He is not, however, competent to identify a specific level of disability of any service connected disorder according to the appropriate diagnostic codes or how it affects employability.  That involves specialized knowledge or training in identifying injuries and diseases of the body and mind.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.

The Board finds that while the service-connected disability picture showed some occupational impairment, the Veteran was not prevented from obtaining and maintaining gainful employment due solely to his service-connected disabilities. The Board has considered that TDIU may be granted based on the combined effects of all of his service-connected disabilities.  None of the disabilities individually or in combination are of sufficient severity or impairment to prevent the Veteran from seeking and maintaining employment.

On the bases of the Veteran's own statements to his health providers, VA records, including reports of VA examinations, and the opinions of VA examiner, the Veteran is not unemployable because of diabetes, coronary artery disease, peripheral neuropathy, and proteinuria.  The Board has no doubt that his service connected disabilities have resulted in some limitations upon employment, but the disabilities, either by themselves, or in combination, do not prevent the Veteran from obtaining and maintaining any employment.  The evidence clearly establishes that the disabilities alone do not prevent the Veteran from doing sedentary work.  The evidence also clearly establishes that the Veteran has not worked or has limited function in a work setting because of several disabilities, including nonservice-connected osteoarthritis and obesity. 

As to the diabetes, the Veteran's diabetes is controlled by medication and insulin when the Veteran is compliant.  There are no complications such as restriction of activities, hospitalizations or episodes of ketoacidosis or hypoglycemia, or the development of disorders such as diabetic retinopathy.  The Veteran has presented symptoms of peripheral neuropathy, but this has been limited to symptoms such as numbness and pain and decreased sensation; the Veteran's motor strength remains intact and his reflexes are normal.  Again, the Veteran may be unemployable for active work, but not unemployable for sedentary work.  As to the proteinuria, it is asymptomatic and there is no evidence that this disability has resulted in any functional limitation.  

Although coronary artery disease has resulted in two procedures to place stents, these procedures have resulted, if anything, in reduced symptoms and the Veteran has more recently been able to do more physically such as walk, ride a bike, or do garden work.  His caregivers have encouraged him to exercise more to help manage his diabetes and cardiac disabilities.  The ability to do this type of activity suggests that not only is a sedentary position possible, but other positions involving light physical activities are also possible such sales, customer service, or security guard.  

In finding that the Veteran is able to secure and maintain some gainful employment, the Board has taken into account that the Veteran has had some college education.  Based upon the financial information submitted, the Veteran still owns and operates his own business.  There is evidence he has had to hire an employee to do the manual labor, but the Veteran noted that his business is no longer profitable as it cannot support both a supervisor and an employee.  For 2012, his income was approximately $6,600.00.  Nevertheless, the Board finds that owning and operating a business has given the Veteran useful skills for future employment.  For instance, he has administrative skills such as keeping financial records or other tasks that keep a business operating.  The fact that he has supervised others results, as the VA vocational rehabilitation expert noted, in the Veteran have skills and abilities to act as a supervisor if not in the carpet cleaning business, then in some other area.  Thus, the Veteran may have to give up the advantages of self-employment, but he is still employable by securing a position that would take advantage of his supervisory, managerial, and administrative skills.   

The Board also finds it significant that as recently as October 2011, a VA treatment record showed that the Veteran was actually working five days one week and three days the subsequent week.  This evidence also suggests that the Veteran is able to maintain employment. 

The Board is aware that the Veteran's primary provider at VA has stated that the Veteran is totally unemployable.  In addition, the VA vocational expert in June 2007 also stated that the Veteran's service connected disabilities hindered employment.  On the other hand, the VA examiners have all concluded that while the Veteran is limited as to physical employment, he is not precluded from seeking and maintaining sedentary employment.  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed and whether or not, and the extent to which they reviewed the record.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the analytical findings, and the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140, 146 (1993).

The Board notes that, despite several instances where the Veteran's VA primary provider has offered his opinion that the Veteran is unemployable, the physician did not offer any reasons or basis for his conclusions.  The statements simply assert a relationship between unemployability and the service connected disabilities with no further specificity or discussion of rationale.  The opinions are bare conclusions and a bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Additionally, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  

The Veteran argues that the Board should give more weight to his physician who has treated him on a regular basis versus any of the VA examiners who have only seen him once.  The Court has previously and expressly rejected a "rule that would give the opinions of treating physicians greater weight in evaluating claims made by veterans."  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993); see also Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); Harder v. Brown, 5 Vet. App. 183, 188 (1993).  

For all of the foregoing reasons, the primary care physician's statements is not persuasive evidence that the Veteran's service connected disabilities render him totally unemployable.  

As to the opinions expressed by the Vocational rehabilitation expert, the conclusions are not as favorable as the Veteran has asserted.  The CAVC has stated that a medical report "must be read as a whole.  " Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012); see also Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  First, it appears the Veteran was not really interested in learning a new vocation, but wanted to receive unemployment benefits instead.  In addition, although the vocational rehabilitation expert agreed the disabilities and their medication affected employment, the Veteran could do more to lessen the severity of the disabilities and their impact upon work.  Finally, the expert noted that the Veteran had the educational and possible managerial skills to be employed in a supervisory capacity.  Thus, the Board finds that in reconciling all the evidence, the vocational rehabilitation expert has reached a similar conclusion as the VA examiners that the Veteran could work in a more sedentary position that would utilize his supervisory, managerial, and administrative skills.   

The Board finds that the 2007 VA examiner, the 2009 VA examiner, and the 2012 VA expert opinions to be very persuasive.  They are qualified by education, training, or experience to diagnosis a medical condition and to offer an opinion on the effects of the disability.  The opinions provide a definitive conclusion that the Veteran had limitations in physical employment but not sedentary employment.  The Veteran's provider never explained why sedentary employment was not attainable for this Veteran.  Given the VA examiners expertise and review of the examination results, their resultant medical opinion carries significant probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the veteran, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches).  The opinions are well reasoned, detailed, provides a rationale that is consistent with other evidence of record, and included reviews of the claims file and the Veteran's symptoms.  As they have reviewed the file and therefore accurately took into account all of the Veteran's actual symptoms, the level of severity, and other factors such as education and the Veteran's experience of running his own business, and the medical evidence of record, they relied upon accurate facts and applied medical knowledge to form their opinions.  The VA examiners' reliance upon an accurate historical history with medical details taken from the Veteran's claims file renders them especially probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).

As the VA examiners applied medical analysis to the significant facts of the case to reach the conclusion expressed in the opinion, the Board also finds this evidence competent and credible and highly probative on the material issues of fact, i.e., whether the Veteran has service connected disabilities that prevent him from securing and maintain employment.  The VA examiners have provided the most probative evidence and the Board assigns it the most weight as the examiners' report specifically addresses the question of employment.

Therefore, for the foregoing reasons, the Board attributes a higher degree of probative value to the medical evidence strongly weighing against TDIU.  The VA examiners applied medical analysis to the significant facts of the case to reach the conclusions expressed in their opinions.  The Board thus finds the evidence competent and credible and highly probative on the material issues of fact, that is, whether the Veteran's service connected disabilities prevent the Veteran from securing and maintaining employment.  

Finally, the Board notes a "combined effects" medical opinion is not required under VA's duty to assist.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Stated another way, the Board notes that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator. See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2013)").  In the Veteran's case, the VA examinations provide a full description of the effects of the disabilities upon the Veteran and provide sufficient evidence in deciding the claim.  Reconciling the various reports into a consistent picture, the Board finds that the current total combined rating accurately reflects the effect the disabilites have upon employment, and the effect is not 100 percent or total.   

Based upon all of the foregoing evidence, the Board has concluded that the Veteran's service connected disabilities do not prevent him from securing or following a substantially gainful occupation, consistent with his education and occupational experience, either separately or combined.  None of his medical service connected disabilities, e.g., coronary artery disease, diabetes, bilateral peripheral neuropathy, or diabetic nephropathy (proteinuria) have been determined by medical experts to have a functional impact that prevents the Veteran from obtaining and maintaining gainful employment due solely to his service connected disabilities.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER


Entitlement to a total disability rating for compensation based on individual unemployability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


